Petbks, C. J.
On demurrer, to an indictment for maintaining a nuisance in the sale of liquors, it is contended by the respondent that an avernment that the nuisance was maintained “in a certain room in the Windsor Hotel in said Belfast,” in Waldo county, is not a sufficient description of place, — not definite enough, — inasmuch as the room is not further described by numbers or location.
In State v. Lang, 63 Maine, 215, it was held to be sufficient to allege that the nuisance was maintained in a certain shop or store in a certain town named. But it would seem to be just as definite, if not more so, to declare that the business was carried on in a certain room in a building particularly identified. Had the process been for search and seizure, a description of place, like this, might not be exact enough to ensure safety to an officer who should forcibly search a room other than the one intended by the *419process. But in tbe trial of an indictment for tbe offense of nuisance, whether an allegation like the present will avail the government or not, depends wholly on the proof.

Exceptions overruled.

Virgin, Libbey, Emery and Foster,, JJ„, concurred.